Title: From John Adams to John Quincy Adams, 13 January 1818
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Jan. 13 1818

Of Mr Wait, I know little, but that he was once introduced to me by General Knox, twice by Judge Thatcher, and Last Week by Mr Shaw, all in this House. He has always been represented And Appeared to be a modest discreet and respectable Citizen.
There has been So much Huggermugger, about Secret Journals and Files of Congress and Conventions, which I always detested, that I rejoice they are now to be brought to Light. The Trust committed to you will give you Occupation and cost you much labour but it will be Usefull. The Nation will become better acquainted with itself and its Servants. I am well informed that Mr Madison has compleat Minutes of the Proceedings and Debates in the Convention taken down by himself on the Spot at the time: which, if that Gentleman could be persuaded to consent to their publication, would be an excellent Commentary on all that remains in Paper.
I am your Affectionate Father
John Adams